ORDERED that the motion for leave to appeal is granted and the order of the Superior Court, Law Division, denying the application of Northbrook Excess and Surplus Insurance Company to intervene in L-2636-81 is summarily reversed; and it is further
ORDERED that the trial in L-2636-81 is stayed pending disposition of the appeal in Foley v. Northbrook Excess and Surplus Insurance Company (A-5482-82T3); and it is further
ORDERED that the Appellate Division is to accelerate consideration of the appeal in A-5482-82T3.